+++DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/30/2021 has been entered.
Status of Claims
Claims 1, 14, and 18 are amended, claims 24 and 25 are new, and claims 22 and 23 are cancelled due to Applicant's amendment dated 07/30/2021.  Claims 1-4, 6-11, 13-14, 16-21, and 24-25 are pending.
Response to Amendment
The rejection of claims 1-3, 7-11, 14, and 17-21 under 35 U.S.C. 103 as being unpatentable over Liao et al. US 2015/0189746 A1 (“Liao”) in view of Dunleavy et al. US 6,478,913 B1 (“Dunleavy”) is overcome due to the Applicant’s amendment dated 07/30/2021. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
The rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over Liao et al. US 2015/0189746 A1 (“Liao”) in view of Dunleavy et al. US 6,478,913 B1 (“Dunleavy”) and Mayer et al. US 6,562,410 B1 (“Mayer”) is overcome due to the Applicant’s amendment dated 07/30/2021. The rejection is withdrawn
The rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Liao et al. US 2015/0189746 A1 (“Liao”) in view of Dunleavy et al. US 6,478,913 B1 (“Dunleavy”) and “Highly processable ternary systems based on benzoxazine, epoxy, and phenolic resins for carbon fiber composite processing Rimdusit et al (“Rimdusit”) is overcome due to the Applicant’s amendment dated 07/30/2021. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
The rejection of claims 6, 16, and 19 under 35 U.S.C. 103 as being unpatentable over Liao et al. US 2015/0189746 A1 (“Liao”) in view of Dunleavy et al. US 6,478,913 B1 (“Dunleavy”) and “Printed circuit board laminates” by Sood et al. (“Sood”) is overcome due to the Applicant’s amendment dated 07/30/2021. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
The rejection of claims 22 and 23 as set forth in the previous Office Action is moot because claims 22 and 23 are cancelled due to the Applicant's amendment dated 07/30/2021.
Response to Arguments
Applicant’s arguments on pages 6-9 of the reply dated 07/30/2021 with respect to the rejections as set forth in the previous Office Action have been considered but are moot because the arguments do not apply to the new grounds of rejection set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites “wherein the hollow glass filaments is only partially filled with the second portion of the polymeric matrix material comprises only a volume fraction of the at least one of the hollow glass filaments is filled with the second portion of the polymeric matrix material, and wherein the effective dielectric constant depends on the volume fraction”. The extraneous wording of the claim results in a convoluted sentence and thus it is unclear what the claim limitation is intended to be. By removing some of the words of the claim, the limitation could mean “wherein the…second portion of the polymeric matrix material…comprises only a volume fraction of…the hollow glass filaments…wherein the effective dielectric constant depends on the volume fraction”. However, it is unclear whether this is a correct representation of the limitation. For purposes of examination, the claim limitation will be interpreted to mean “wherein the…second portion of the polymeric matrix material…comprises only a volume fraction of…the hollow glass filaments…wherein the effective dielectric constant depends on the volume fraction”.
Claim 25 is rejected for being dependent on claim 24.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 14, 18, 21, and 24 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over PCB Resin Distribution Fiber for Resin Starvation Prevention, October 01, 2015, obtained from IP.com, hereinafter (“PCB-Resin”), as evidenced by Wypych, George. (2010). Handbook of Fillers (3rd Edition) - 5.30 Electrical Properties, ChemTec Publishing (“Wypych”). 
Regarding claims 1, 3, 14, and 18, PCB-Resin teaches a method to eliminate conductive filament formation (CFF) and prevent resin starvation using resin distribution fibers in PCB laminate manufacturing (pg 1, below Figure 1). PCB-Resin teaches hollow glass fibers are generated and then modified to incorporate holes along the length of the fibers and then filled with a low viscosity, liquid epoxy (pg 1, below Figure 1). PCB-Resin teaches the ends of the hollow glass fibers are then capped by locally curing the ends of the fibers, woven into mesh, impregnated with resin (pg 1, below Figure 1), resulting in a pre-preg (pg. 2). PCB-Resin teaches the newly formed pre-preg is then assembled into layers for the manufacturing of PCB laminates (pg. 2). 
PCB-Resin teaches under vacuum lamination, the resin from the fibers is pulled through the holes along the length of the fibers, allowing the resin to fill voids that may be present between the 
As PCB-Resin teaches resin from the fibers is pulled through the holes along the length of the fiber to fill voids between the layers of the laminate and that some of resin will stay and cure within the fibers (pg. 2), the hollow glass fibers being partially filled with the resin is considered to be inherent to the structure.
PCB-Resin is silent as to the dielectric constant of the hollow glass fibers and the epoxy resin. As evidenced by Wypych, glass fibers have a dielectric constant of 5.8-6.1 (pg. 273, Table 5.22) and epoxy resin has a dielectric constant of 3.5-6 (pg. 274, Table 5.23). The dielectric constant of the glass fibers reads on the claimed first dielectric constant and the dielectric constant of the epoxy resin reads on the claimed second dielectric constant. 
PCB-Resin is silent as to the claimed effective dielectric constant of the hollow glass filaments partially filled with the epoxy resin. However, one of ordinary skill in the art would understand that by combining the materials of glass and epoxy resin, the resulting dielectric constant would be a value between that of the dielectric constants of glass and epoxy resin. 
Regarding claims 2 and 21, PCB-Resin teaches the PCB laminate with respect to claims 1 and 18, as described above. PCB-Resin teaches the ends of the fibers filled with epoxy resin are locally treated with UV light and then locally heated to cure only a small portion of the fibers (pg. 2). PCB-Resin additionally teaches after the mesh comprising the filled fibers is in its final state, the entire mesh is irradiated with UV light to activate the resin within the fibers for curing (pg. 2). After the fibers are 
Regarding claims 24, PCB-Resin teaches the PCB laminate with respect to claim 1, as described above. As described above, PCB-Resin teaches resin from the fibers is pulled through the holes along the length of the fiber to fill voids between the layers of the laminate and that some of resin will stay and cure within the fibers (pg. 2), and thus the hollow glass fibers being partially filled with the resin is considered to be inherent to the structure.
As the hollow glass fibers are partially filled with the resin, the resin comprises a volume fraction of the hollow glass fibers. As recited by the instant specification, the effective dielectric constant depends on the particular volume fraction associated with the resin (instant ¶ [0024]). 
Claim 4 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over PCB Resin Distribution Fiber for Resin Starvation Prevention, October 01, 2015, obtained from IP.com, hereinafter (“PCB-Resin”), as evidenced by Wypych, George. (2010). Handbook of Fillers (3rd Edition) - 5.30 Electrical Properties, ChemTec Publishing (“Wypych”) as applied to claim 3 above, and further evidenced by Wiley-VCH. (2016). Ullmann's Polymers and Plastics - Products and Processes, 4 Volume Set - 58, pg. 1653 Table 5. Diglycidyl Ether of Bisphenol A, DGEBA-Based Epoxy Resins (“Wiley-VCH”).
Regarding claim 4, PCB-Resin teaches the PCB laminate with respect to claim 3, as described above. PCB-Resin teaches the hollow glass fibers are filled with a low viscosity, liquid epoxy (pg. 1, below Figure 1). Additionally, PCB-Resin teaches the mesh comprising the filled fibers is impregnated with a standard PCB resin (pg. 2). PCB-Resin is silent as to the viscosities of these resins. As evidenced by Wiley-VCH, a low viscosity liquid epoxy resin has a viscosity of 4,000-6,000 mPa∙s and a standard grade liquid epoxy has a viscosity of 11,000-16,000 mPa∙s.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over PCB Resin Distribution Fiber for Resin Starvation Prevention, October 01, 2015, obtained from IP.com, hereinafter (“PCB-Resin”), as evidenced by Wypych, George. (2010). Handbook of Fillers (3rd Edition) - 5.30 Electrical Properties, ChemTec Publishing (“Wypych”).
Regarding claims 8-9, PCB-Resin teaches the PCB laminate with respect to claim 1, as described above. As described above, the glass fibers have a dielectric constant of 5.8-6.1 (pg. 273, Table 5.22). The dielectric constant of the glass fibers reads on the claimed first dielectric constant. A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.
Regarding claim 25, PCB-Resin teaches the PCB laminate with respect to claim 24, as described above. PCB-Resin discloses the claimed invention except for the volume fraction of the hollow glass fibers that is filled with resin, wherein the volume fraction is above 0.5. It should be noted that the volume fraction of the hollow glass fibers filled with resin is a result effective variable. PCB-Resin teaches the holes along the length of the fibers are close enough together to prevent CFF as some of the resin will stay and cure within the fibers (pg. 2). Additionally, PCB-Resin teaches by having resin come out of the holes and cure with the pre-preg resin and within the fiber, the PCB will have greater mechanical properties due to the bonding around and within the fibers (pg. 2). Consequently, absent a clear and convincing showing of unexpected results demonstrating the criticality of the claimed ratio, it would .
Claims 6-7, 10-11, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over PCB Resin Distribution Fiber for Resin Starvation Prevention, October 01, 2015, obtained from IP.com, hereinafter (“PCB-Resin”), as evidenced by Wypych, George. (2010). Handbook of Fillers (3rd Edition) - 5.30 Electrical Properties, ChemTec Publishing (“Wypych”) as applied to claim 1 above, and further in view of Sood, Bhanu, and Michael Pecht. "Printed circuit board laminates." Wiley Encyclopedia of Composites (2011): 1-11. (“Sood”).
Regarding claims 6-7, 10-11, 16-17, and 19-20, PCB-Resin teaches the PCB laminate with respect to claims 1, 14, and 18, as described above. PCB-Resin is silent as to the specific type of glass used for the hollow glass fibers. 
Sood teaches a specific example of a composite used in printed circuit boards (PCBs) in the composite FR4, which comprises epoxy resin with woven fiber glass reinforcement (pg. 1, col. 2). Sood teaches electrical (E) glass exhibits an excellent balance of electrical insulation properties and good resistance to water, and is the most widely used reinforcement material for cost-effective electronic applications (pg. 1, col. 2).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use E-glass as the specific glass material for the hollow glass fibers, based on the teaching of Sood.  The motivation for doing so would have been to use a material that exhibits an excellent balance of electrical insulation properties and good resistance to water while also being cost-effective, as taught by Sood.
PCB-Resin additionally fails to teach a diameter for the hollow E-glass fibers.
Sood teaches the glass fibers of the PCBs exhibit good chemical and fire resistance (pg. 1, col. 2) and teaches a specific example of glass fibers used in PCBs wherein the glass fibers are hollow, which provided a path for the formation of a conductive filament, and have a diameter of typically between 5 and 25 µm (pg. 2, col. 1).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular diameter for the hollow glass fibers in order to carry out an embodiment of PCB-Resin in view of Sood. Specifically, it would have been obvious to one of ordinary skill in the pertinent art to look to the hollow glass fibers of Sood wherein the hollow glass fibers have a diameter of typically between 5 and 25 µm. The motivation for doing so would have been to provide a glass fiber exhibiting good chemical and fire resistance, as taught by Sood.
PCB-Resin in view of Sood teaches the claimed invention above but fails to teach the difference between the claimed effective dielectric constant and the dielectric constant of the low viscosity, liquid epoxy is at least 0.4 at 1 GHz. It is reasonable to presume that the difference between the claimed effective dielectric constant and the dielectric constant of the low viscosity, liquid epoxy is inherent to PCB-Resin in view of Sood. Support for said presumption is found in the use of like materials and like methods which would result in the claimed property. 
For example, as described above, the PCB laminate comprises epoxy resin having a dielectric constant of 3.5-6 (Wypych, pg. 274, Table 5.23) and hollow E-glass fibers having a dielectric constant of 5.8-6.1 (Wypych, pg. 273, Table 5.22), wherein the hollow E-glass fibers are partially filled with the epoxy resin (PCB-Resin, pg 1, below Figure 1).
The instant specification teaches the fill material of the composite may be an epoxy resin (instant ¶ [0014]) and further teaches the hollow glass filaments may be E-glass (instant ¶ [0030]) and have an outer diameter of 25µm and an inner diameter of 20 µm (instant ¶ [0019]).The instant 
The burden is upon the Applicant to prove otherwise. See MPEP 2112.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over PCB Resin Distribution Fiber for Resin Starvation Prevention, October 01, 2015, obtained from IP.com, hereinafter (“PCB-Resin”), as evidenced by Wypych, George. (2010). Handbook of Fillers (3rd Edition) - 5.30 Electrical Properties, ChemTec Publishing (“Wypych”) as applied to claim 1 above, and further in view of Mayer et al. US 6,562,410 B1 (“Mayer”).
Regarding claim 13, PCB-Resin teaches the PCB laminate with respect to claim 3, as described above. PCB-Resin fails to teach the resin includes a thermal initiator.
Mayer teaches a polymerizable resin-system (col. 1, lines 1-3) comprising epoxy resin (col. 3, lines 20-26, 56-59) and an initiator composition (curing agent), wherein the polymerizable composition is suitable for use in printed circuit boards (col. 9, lines 13-19, claim 18). Mayer teaches the initiator composition includes benzopinacol or a derivative thereof (col. 1, lines 28-31, lines 45-56), wherein benzopinacol forms free radicals at elevated temperature and initiates cationic polymerization (col. 1, lines 30-36). Mayer further defines a substituted benzopinacol-derivative as a thermal radical (thermal initiator) (col. 9, lines 50-52).
Mayer teaches that the use of such initiator compositions provide a long shelf-life to the resin composition coupled with a high reactivity at relatively low curing temperatures (col. 1, lines 10-13). Mayer further teaches benzopinacols gives a wider range of cure conditions, especially to lowered cure temperatures and/or increased cure speeds for the cationic polymerization of epoxides (col. 1, lines 40-44).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to include a thermal initiator such as benzopinacol or its derivative, as taught by Mayer, in the resin of PCB-
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




		/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                        
/B.R.W./Examiner, Art Unit 1786